Citation Nr: 1535547	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran served on active duty from December 2002 to December 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  That rating decision, in pertinent part, granted service connection and an initial noncompensable rating for bilateral pes planus.  During the pendency of the appeal, in a rating decision in December 2012, the RO increased the initial rating for bilateral pes planus from zero percent to 10 percent, effective from the original date of service connection.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a decision dated in February 2015, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court), and pursuant to a June 2015 Joint Motion for Remand (JMR) filed with the Court, that part of the Board decision that denied entitlement to a higher rating for bilateral pes planus was vacated and remanded. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2015 decision, the Board found that because there is a specific Diagnostic Code for pes planus, rating the disability under Diagnostic Code 5284 (foot injuries, other) was not appropriate.  See Copeland v. McDonald, No. 14-0929 (U.S. Vet. App. June 25, 2015) (holding that when a condition is specifically listed in the Schedule, it may not be rated by analogy).  However, the parties in this case have filed a JMR, citing the existence of evidence of foot conditions other than pes planus, such as a June 2012 medical examination diagnosing mild degenerative joint disease of both feet.  The parties to the JMR agreed that because the Veteran may have diagnosed foot conditions other than pes planus, the Board's discussion as to the possible application of Diagnostic Code 5284 was inadequate.  

The Board observes that as a preliminary matter, service connection is not in effect for any disability of the feet, except for pes planus.  Therefore, the issue of service connection for disability of either or both feet, other than pes planus, has been raised by the record.  Because this issue is inextricably intertwined with the Court-ordered development concerning the issue of service connection for pes planus, the issue must be developed and adjudicated before the development can be accomplished.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Such development should include both obtaining any available post-service treatment records and an appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning the issue of entitlement to service connection for a disability of either or both feet, other than pes planus.  The notice should include information regarding substantiating a claim for service connection based on direct service incurrence, and as secondary to service-connected bilateral pes planus, including by aggravation.

2.  Ask the Veteran to identify the name and location of any treatment he has received since his discharge from service for foot complaints, including pes planus.  Obtain any identified VA treatment records, and any private treatment records for which the Veteran has authorized release.


3.  Then, arrange for the Veteran to undergo a VA examination of the feet, to determine (a) the manifestations and severity of service-connected bilateral pes planus, and (b) diagnoses for all other foot conditions present, other than pes planus.  All studies necessary for such an assessment should be obtained.  

For any such conditions, an opinion must be provided as to whether the foot disorder (a) was of service onset, (b) was proximately due to service-connected bilateral pes planus, or (c) was aggravated (permanently worsened) by service-connected pes planus.  

In addition, to the extent feasible, the examiner should separately identify the manifestations attributable to each separate disorder.  The Veteran's virtual claims file must be made available to the examiner in conjunction with the examination, and the rationale for any opinions expressed must be provided.  

4.  After assuring compliance with the above development, and any other notice and development action required by law, the RO should first review the claim for service connection for a foot disorder, other than pes planus, including on a secondary basis, in the first instance.  The Veteran and his representative should be furnished with appropriate notice of the decision, and informed of the Veteran's appellate rights.  If the claim is denied, the issue of service connection for a foot disorder other than pes planus should only be forwarded to the Board if an appeal is properly initiated and perfected.  

5.  After the RO has initially considered the issue of service connection for a foot disability other than pes planus, the RO should review the claim for an evaluation in excess of 10 percent for bilateral pes planus, in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be furnished with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


